UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus BNY Mellon Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alternative Diversifier Strategies Fund July 31, 2017 (Unaudited) Registered Investment Companies - 98.8% Shares Value ($) Alternative Investments - 32.8% AQR Managed Futures Strategy Fund, Cl. I 3,293,144 29,012,601 ASG Global Alternatives Fund, Cl. Y 2,798,904 a 29,584,418 ASG Managed Futures Strategy Fund, Cl. Y 3,014,623 29,724,181 DFA Commodity Strategy Portfolio 1,470,695 8,618,270 Dynamic Total Return Fund, Cl. Y 3,588,366 a,b 58,992,733 Domestic Equity - 34.6% Dreyfus Select Managers Long/Short Fund, Cl. Y 13,037,191 a,b,c Foreign Equity - 31.4% BNY Mellon Absolute Insight Multi-Strategy Fund, Cl. Y 3,787,852 a,b 47,537,546 Dreyfus Global Real Estate Securities Fund, Cl. Y 6,224,273 b 56,391,913 Dreyfus Global Real Return Fund, Cl. Y 3,177,328 b 45,435,791 Total Investments (cost $466,125,508) % Cash and Receivables (Net) % Net Assets % a Non-income producing security. b Investment in affiliated mutual fund. c The fund’s investment in the Dreyfus Select Managers Long/Short Fund represents 34.6% of the fund’s net assets. The Dreyfus Select Managers Long/Short Fund seeks to provide long-term capital appreciation. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 34.6 Mutual Funds: Alternative 32.8 Mutual Funds: Foreign 31.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Alternative Diversifier Strategies Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Registered Investment Companies 469,566,063 - - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2017, accumulated net unrealized appreciation on investments was $3,440,555, consisting of $12,205,713 gross unrealized appreciation and $8,765,158 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt US Dollar Fund July 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 96.7% Rate (%) Date Amount ($) a Value ($) Consumer Discretionary - 3.1% Grupo Posadas, Gtd. Notes 7.88 6/30/22 170,000 178,500 Myriad International Holdings, Gtd. Notes 5.50 7/21/25 200,000 217,135 Nemak, Sr. Unscd. Notes 5.50 2/28/23 200,000 207,000 Tupy Overseas, Gtd. Bonds 6.63 7/17/24 580,000 602,504 Consumer Staples - .4% Central American Bottling, Gtd. Notes 5.75 1/31/27 150,000 b Energy - 7.4% Cosan Luxembourg, Gtd. Notes 7.00 1/20/27 600,000 b 631,500 ONGC Videsh Vankorneft, Gtd. Notes 3.75 7/27/26 390,000 387,733 Petrobras Global Finance, Gtd. Notes 6.25 3/17/24 785,000 820,325 Petrobras Global Finance, Gtd. Notes 6.75 1/27/41 210,000 202,387 Petrobras Global Finance, Gtd. Notes 5.63 5/20/43 130,000 111,410 Petroleos del Peru, Sr. Unscd. Notes 4.75 6/19/32 200,000 b 205,550 Petroleos del Peru, Sr. Unscd. Notes 5.63 6/19/47 200,000 b 208,904 Ras Laffan Liquefied Natural Gas, Sr. Scd. Bonds 6.33 9/30/27 300,000 342,750 Financials - 10.4% Akbank, Sr. Unscd Notes 5.13 3/31/25 400,000 394,910 BBVA Bancomer, Jr. Sub. Notes 7.25 4/22/20 220,000 241,450 BGEO Group, Sr. Unscd. Bonds 6.00 7/26/23 580,000 594,802 BGEO Group, Sr. Unscd. Bonds 6.00 7/26/23 200,000 b 205,104 Brazilian Development Bank, Sr. Unscd. Notes 4.75 5/9/24 380,000 b 376,960 MDC, Gtd. Notes 3.00 4/19/24 580,000 572,787 Tengizchevroil Finance Co. International, Gtd. Bonds 4.00 8/15/26 400,000 393,240 Turkiye Vakiflar Bankasi, Sr. Unscd. Notes 5.50 10/27/21 200,000 b 203,760 VTR Finance, Sr. Scd. Notes 6.88 1/15/24 710,000 758,812 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.7% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 10.4% (continued) Ziraat Bankasi, Sr. Unscd Notes 4.75 4/29/21 300,000 304,510 Foreign/Governmental - 53.8% Argentine Government, Sr. Unscd. Bonds 7.50 4/22/26 200,000 215,400 Argentine Government, Sr. Unscd. Bonds 6.88 1/26/27 310,000 319,300 Argentine Government, Sr. Unscd. Notes 7.13 6/28/17 240,000 b 218,280 Buenos Aires Province, Sr. Unscd Notes 7.88 6/15/27 550,000 b 562,743 Buenos Aires Province, Unscd. Bonds ARS 0.00 5/31/22 3,000,000 c 178,108 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 340,000 351,475 Croatian Government, Sr. Unscd Notes 6.00 1/26/24 200,000 228,447 Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 380,000 379,329 Ecopetrol, Sr. Unscd. Notes 4.13 1/16/25 200,000 198,500 Ecopetrol, Sr. Unscd. Notes 5.38 6/26/26 180,000 189,450 Ecopetrol, Sr. Unscd. Notes 5.88 5/28/45 310,000 292,082 Ecuadorian Government, Sr. Unscd. Bonds 10.75 3/28/22 200,000 217,000 Ecuadorian Government, Sr. Unscd. Notes 9.63 6/2/27 250,000 b 256,250 Egyptian Government, Sr. Unscd. Notes 6.13 1/31/22 400,000 413,440 Egyptian Government, Sr. Unscd. Notes 5.88 6/11/25 200,000 198,428 Egyptian Government, Sr. Unscd. Notes 8.50 1/31/47 280,000 305,076 El Salvadorian Government, Sr. Unscd. Notes 7.65 6/15/35 160,000 149,600 Export Bank of Turkey, Sr. Unscd. Notes 5.38 10/24/23 205,000 b 209,986 Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 310,000 338,249 Iraqi Government, Unscd. Bonds 5.80 1/15/28 1,040,000 957,531 Israel Electric, Sr. Scd. Bonds, Ser. 6 5.00 11/12/24 345,000 371,737 Ivory Coast Government, Sr. Unscd. Bonds 6.13 6/15/33 800,000 b 785,836 Jamaican Government, Sr. Unscd. Notes 8.00 3/15/39 150,000 179,258 KazMunayGas National, Sr. Unscd. Notes 4.75 4/19/27 200,000 b 199,211 KazMunayGas National, Sr. Unscd. Notes 5.75 4/30/43 400,000 396,560 Kenyan Government, Sr. Unscd. Notes 6.88 6/24/24 760,000 777,697 Coupon Maturity Principal Bonds and Notes - 96.7% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 53.8% (continued) Lebanese Government, Sr. Unscd Notes 6.25 11/4/24 205,000 203,236 Lebanese Government, Sr. Unscd. Notes 8.25 4/12/21 220,000 236,890 Lebanese Government, Sr. Unscd. Notes 6.10 10/4/22 380,000 379,525 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 360,000 364,320 Mongolian Government, Sr. Unscd. Notes 10.88 4/6/21 200,000 232,454 Mongolian Government, Sr. Unscd. Notes 5.13 12/5/22 730,000 702,422 OCP Group, Sr. Unscd. Notes 6.88 4/25/44 400,000 446,856 Pakistani Government, Sr. Unscd. Notes 8.25 4/15/24 200,000 224,071 Paraguayan Government , Sr. Unscd. Bonds 4.63 1/25/23 400,000 421,740 Pertamina, Sr. Unscd. Notes 5.63 5/20/43 200,000 212,392 Perusahaan Listrik Negara, Sr. Unscd. Notes 5.25 10/24/42 470,000 478,836 Petroleos de Venezuela, Gtd. Bonds 6.00 5/16/24 510,000 170,213 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 255,000 235,225 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 260,000 279,045 Petroleos Mexicanos, Gtd. Notes 6.38 2/4/21 25,000 27,438 Petroleos Mexicanos, Gtd. Notes 4.88 3/11/22 30,000 b,c 32,663 Petroleos Mexicanos, Gtd. Notes 5.38 3/13/22 35,000 b 37,336 Petroleos Mexicanos, Gtd. Notes 4.63 9/21/23 30,000 30,960 Petroleos Mexicanos, Gtd. Notes 4.50 1/23/26 100,000 99,790 Petroleos Mexicanos, Gtd. Notes 6.88 8/4/26 40,000 45,496 Petroleos Mexicanos, Gtd. Notes 6.75 9/21/47 215,000 226,868 Province of Cordoba, Sr. Unscd. Notes 7.13 6/10/21 170,000 178,245 Romanian Government, Sr. Unscd. Notes 4.88 1/22/24 270,000 297,520 Russian Government, Sr. Unscd. Bonds 5.25 6/23/47 200,000 b 202,224 Senegal Government, Sr. Unscd. Bonds 6.25 7/30/24 830,000 886,813 Senegal Government, Unscd. Notes 6.25 5/23/33 200,000 b 206,050 Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 610,000 708,603 South African Government, Sr. Unscd. Notes 4.67 1/17/24 300,000 306,962 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.7% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 53.8% (continued) Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 200,000 b 209,456 Sri Lankan Government, Sr. Unscd. Notes 6.20 5/11/27 790,000 b 815,677 State Grid Overseas Investment, Gtd. Notes 4.85 5/7/44 200,000 229,833 Turkish Government, Sr. Unscd. Bonds 5.75 3/22/24 350,000 374,360 Turkish Government, Sr. Unscd. Notes 6.88 3/17/36 200,000 227,544 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 200,000 180,682 Ukrainian Government, Sr. Unscd Notes 7.75 9/1/20 190,000 197,505 Ukrainian Government, Sr. Unscd Notes 7.75 9/1/22 400,000 411,000 Ukrainian Government, Sr. Unscd Notes 0.00 5/31/40 280,000 c 123,620 Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/19 355,000 369,456 Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/26 160,000 157,709 Venezuelan Government, Sr. Unscd. Bonds 6.00 12/9/20 355,000 143,775 Vnesheconombank, Sr. Unscd Notes 5.94 11/21/23 340,000 364,067 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 290,000 310,556 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 170,000 189,664 Industrials - 7.6% Atento Luxco 1, Sr. Scd. Notes 6.13 8/10/22 395,000 b 401,912 Elementia, Gtd. Notes 5.50 1/15/25 650,000 685,685 ENA Norte Trust, Pass Through Certificates 4.95 4/25/23 136,634 142,100 Metalsa, Gtd. Notes 4.90 4/24/23 480,000 477,984 Rumo Luxembourg, Gtd. Notes 7.38 2/9/24 475,000 b 495,140 Sixsigma Networks Mexico, Gtd. Notes 8.25 11/7/21 200,000 202,600 Turkiye Sise ve Cam Fabrikalari, Sr. Unscd. Notes 4.25 5/9/20 250,000 254,214 Union Andina De Cementos, Sr. Unscd. Notes 5.88 10/30/21 300,000 313,500 Materials - 10.6% AngloGold Ashanti Holdings, Gtd. Notes 5.13 8/1/22 190,000 198,265 Cementos Pacasmayo, Gtd. Notes 4.50 2/8/23 130,000 132,925 Codelco, Sr. Unscd. Notes 3.63 8/1/27 200,000 b 199,350 Coupon Maturity Principal Bonds and Notes - 96.7% (continued) Rate (%) Date Amount ($) a Value ($) Materials - 10.6% (continued) EQUATE Petrochemical, Gtd. Notes 4.25 11/3/26 495,000 b 515,282 Evraz Group, Sr. Unscd. Notes 5.38 3/20/23 200,000 b 201,350 MMC Norilsk Nickel, Sr. Unscd. Notes 6.63 10/14/22 435,000 b 486,126 Novolipetsk Steel via Steel Funding, Sr. Unscd. Notes 4.50 6/15/23 200,000 204,952 Rusal Capital, Gtd. Notes 5.13 2/2/22 260,000 b 262,563 Southern Copper, Sr. Unscd. Notes 5.25 11/8/42 305,000 316,362 Steel Funding, Sr. Unscd. Notes 4.50 6/15/23 260,000 b 266,438 Suzano Austria, Gtd. Notes 7.00 3/16/47 200,000 b 212,500 Vale Overseas, Gtd. Notes 4.38 1/11/22 240,000 248,280 Vedanta Resources, Sr. Unscd Notes 6.38 7/30/22 200,000 208,000 Vedanta Resources, Sr. Unscd. Bonds 8.25 6/7/21 290,000 324,800 Vedanta Resources, Sr. Unscd. Notes 6.38 7/30/22 365,000 b 379,600 Real Estate - 1.3% China Overseas Finance, Gtd. Bonds 5.95 5/8/24 215,000 246,783 Shimao Property Holdings, Gtd. Bonds 8.38 2/10/22 220,000 243,031 Telecommunications - 1.1% VimpelCom Holdings, Gtd. Notes 5.95 2/13/23 200,000 215,202 VimpelCom Holdings, Sr. Unscd. Bonds 4.95 6/16/24 220,000 b 221,925 Utilities - 1.0% Orazul Energy, Gtd. Notes 5.63 4/28/27 200,000 b 192,800 Transelec, Sr. Unscd. Notes 3.88 1/12/29 200,000 b 196,496 Total Bonds and Notes (cost $36,451,141) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 4.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,627,182) 1,627,182 d Total Investments (cost $38,078,323) % Liabilities, Less Cash and Receivables %) ) Net Assets % ARS—Argentine Peso a Amount stated in U.S. Dollars unless otherwise noted above. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $9,758,629 or 24.94% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mexico 10.3 Brazil 8.9 Russia 7.7 Turkey 5.5 Argentina 4.3 Money Market Investment 4.1 Kazakhstan 3.5 Ukraine 3.2 Chile 3.0 Senegal 2.8 Peru 2.7 Sri Lanka 2.6 Iraq 2.4 Mongolia 2.4 Egypt 2.3 India 2.3 Lebanon 2.1 Georgia 2.0 Ivory Coast 2.0 Kenya 2.0 South Africa 1.8 Serbia 1.8 Indonesia 1.8 Colombia 1.7 Netherlands 1.5 Kuwait 1.3 China 1.3 Ecuador 1.2 Morocco 1.1 Paraguay 1.1 Luxembourg 1.0 Singapore 1.0 Israel .9 Qatar .9 Venezuela .8 Romania .8 Ireland .7 Hong Kong .6 Croatia .6 Pakistan .6 Austria .5 STATEMENT OF INVESTMENTS (Unaudited) (continued) Jamaica .5 Guatemala .4 El Salvador .4 Panama .4 † Based on net assets. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt US Dollar Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 16,767,855 - Foreign Government - 21,068,070 - Registered Investment Company 1,627,182 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At July 31, 2017, accumulated net unrealized appreciation on investments was $1,384,784, consisting of $1,545,731 gross unrealized appreciation and $160,947 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Emerging Markets Fund July 31, 2017 (Unaudited) Common Stocks - 91.0% Shares Value ($) Chile - 2.9% Sociedad Quimica y Minera de Chile, ADR 135,339 China - 21.5% 3SBio 3,413,000 a,b 4,282,199 51job, ADR 24,590 b 1,211,303 Alibaba Group Holding, ADR 44,291 b 6,862,890 Baidu, ADR 25,369 b 5,742,273 China Biologic Products Holdings 58,861 b 5,856,669 Ctrip.com International, ADR 56,193 b 3,356,408 Hollysys Automation Technologies 154,406 2,959,963 Lenovo Group 1,082,000 670,467 TAL Education Group, ADR 16,406 2,571,969 Tencent Holdings 165,997 6,660,452 Yum China Holdings 29,751 b 1,064,788 Georgia - .9% BGEO Group 14,844 675,101 TBC Bank Group 48,577 1,073,550 Hong Kong - 4.5% AIA Group 1,102,400 India - 27.8% Amara Raja Batteries 195,059 2,537,086 Apollo Hospitals Enterprise 32,561 639,026 Glenmark Pharmaceuticals 167,752 1,822,747 Godrej Consumer Products 220,653 3,567,699 Hindustan Unilever 156,083 2,811,994 Indiabulls Housing Finance 411,540 7,539,407 ITC 1,265,333 5,626,332 Jubilant Foodworks 48,081 987,646 LIC Housing Finance 515,033 5,543,221 Maruti Suzuki India 59,620 7,202,634 PVR 133,847 2,796,962 Tata Motors, ADR 82,540 b 2,842,678 Titan 126,694 1,074,854 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 91.0% (continued) Shares Value ($) India - 27.8% (continued) Vakrangee 1,218,998 8,384,605 Indonesia - .7% Surya Citra Media 7,373,300 Mexico - 4.8% Fomento Economico Mexicano 357,271 3,602,512 Grupo Aeroportuario del Centro Norte 741,900 4,686,233 Wal-Mart de Mexico 376,973 872,422 Philippines - 5.2% GT Capital Holdings 97,390 2,341,143 Metropolitan Bank & Trust 1,784,285 3,076,353 Security Bank 520,962 2,415,876 Universal Robina 700,350 2,234,569 Russia - .5% Magnit, GDR 24,450 South Africa - 9.8% British American Tobacco 110,109 6,894,747 Discovery 132,908 1,415,030 Life Healthcare Group Holdings 447,103 858,329 Naspers, Cl. N 38,657 8,531,453 Net 1 UEPS Technologies 110,223 b 1,066,959 South Korea - 5.7% LG Household & Health Care 2,741 2,427,354 Samsung Biologics 3,200 a 777,803 Samsung SDI 51,726 7,788,598 Taiwan - 4.7% Catcher Technology 86,000 988,293 Taiwan Semiconductor Manufacturing 1,128,000 8,012,982 Thailand - .6% Taokaenoi Food & Marketing, Cl. F 1,989,000 United Kingdom - 1.4% Unilever 46,795 Total Common Stocks (cost $133,301,371) Other Investment - 5.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $10,260,369) 10,260,369 c Total Investments (cost $143,561,740) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt GDR—Global Depository Receipt a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $5,060,002 or 2.64% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 20.5 Technology 18.9 Financials 17.1 Industrials 12.5 Consumer Services 11.7 Health Care 7.4 Money Market Investment 5.4 Basic Materials 2.9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Emerging Markets Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 174,679,273 - - Registered Investment Company 10,260,369 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2017, accumulated net unrealized appreciation on investments was $41,377,902, consisting of $42,223,316 gross unrealized appreciation and $845,414 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Select Managers Long/Short Fund July 31, 2017 (Unaudited) Common Stocks - 60.8% Shares Value ($) Automobiles & Components - .7% Delphi Automotive 35,525 Banks - 4.8% Bank of America 265,083 6,393,802 Bank of the Ozarks 29,008 1,251,695 Dah Sing Financial Holdings 89,600 634,363 Danske Bank 53,690 2,175,034 ICICI Bank, ADR 87,010 810,063 ING Groep 38,756 725,580 Intesa Sanpaolo 211,321 728,469 JB Financial Group 63,713 394,559 JPMorgan Chase & Co. 43,519 3,995,044 Shinsei Bank 599,000 988,870 UniCredit SpA 36,333 a 715,701 Wells Fargo & Co. 39,000 2,103,660 Western Alliance Bancorp 9,751 a 491,255 Capital Goods - 5.7% ABB 39,911 936,946 Airbus 43,357 3,623,605 Alfa Laval 41,159 919,652 CK Hutchison Holdings 62,000 816,792 CNH Industrial 75,185 872,236 Dover 60,915 5,116,860 Fosun International 452,500 685,922 Johnson Controls International 124,466 4,847,951 KION Group 3,802 330,043 Koninklijke Philips 49,266 1,888,431 Mitsubishi Heavy Industries 305,000 1,215,352 Nitta 14,300 459,826 Prysmian 42,945 1,375,171 Sandvik 68,909 1,086,492 Shin Zu Shing 217,000 a 662,595 Volvo, Cl. B 55,814 948,461 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 60.8% (continued) Shares Value ($) Commercial & Professional Services - 1.8% Dun & Bradstreet 48,958 5,422,588 KAR Auction Services 16,440 691,138 Pitney Bowes 60,047 945,140 Secom 11,700 878,415 Consumer Durables & Apparel - 2.5% adidas 3,264 745,735 D.R. Horton 41,504 1,481,278 Electrolux, Ser. B 49,266 1,685,361 Mohawk Industries 9,145 a 2,277,014 PVH 33,690 4,018,880 Sega Sammy Holdings 69,000 930,682 Consumer Services - 2.0% China Yuhua Education 2,170,000 b 741,781 ClubCorp Holdings 5,531 93,750 McDonald's 6,125 950,233 Playa Hotels & Resorts 188,815 a 2,231,793 Six Flags Entertainment 38,665 2,198,879 Tarena International, ADR 43,200 834,192 Vail Resorts 9,045 1,906,324 Diversified Financials - 1.6% Affiliated Managers Group 7,543 1,401,716 Berkshire Hathaway, Cl. B 8,301 a 1,452,426 Intercontinental Exchange 39,563 2,639,248 Meritz Financial Group 58,042 788,382 OM Asset Management 62,216 937,595 Energy - .7% Atwood Oceanics 16,427 a 129,116 ConocoPhillips 5,238 237,648 Ensco, Cl. A 28 148 Halliburton 19,180 813,999 Nabors Industries 158,601 1,222,814 Parsley Energy, Cl. A 10,074 a 294,967 Precision Drilling 234,195 a 679,997 Food & Staples Retailing - .4% Whole Foods Market 41,037 Common Stocks - 60.8% (continued) Shares Value ($) Food, Beverage & Tobacco - 1.8% Constellation Brands, Cl. A 12,491 2,415,135 Kraft Heinz 12,970 1,134,356 Mondelez International, Cl. A 43,000 1,892,860 Nestle 19,101 1,613,891 Wilmar International 513,000 1,264,377 Health Care Equipment & Services - 5.1% Aetna 14,880 2,296,133 Alere 1,226 a 61,778 Becton Dickinson & Co. 24,661 4,966,725 Boston Scientific 44,808 a 1,192,789 C.R. Bard 15,465 4,958,079 Danaher 55,015 4,483,172 Sonova Holding 4,246 688,968 Universal Health Services, Cl. B 19,019 2,107,876 Zimmer Biomet Holdings 17,025 2,065,473 Household & Personal Products - 1.2% Edgewell Personal Care 45,505 a 3,285,461 Essity AB, Cl. B 43,965 a 1,274,766 Estee Lauder, Cl. A 7,253 717,975 Insurance - .6% Allianz 5,243 1,117,196 American International Group 25,460 1,666,357 Materials - 5.2% Air Products & Chemicals 14,915 2,120,167 BASF 17,475 1,667,152 CF, Cl. A 4,611 a 49,891 Chemours 47,871 2,279,138 Fuji Seal International 23,200 651,313 Givaudan 343 682,843 LafargeHolcim 13,720 a 820,830 LANXESS 12,784 987,017 PPG Industries 32,255 3,394,839 Salzgitter AG 12,543 562,975 Sherwin-Williams 19,745 6,659,396 Turquoise Hill Resources 400,200 a 1,316,658 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 60.8% (continued) Shares Value ($) Materials - 5.2% (continued) W.R. Grace & Co. 30,620 2,111,555 Media - 2.0% DISH Network, Cl. A 15,393 a 985,614 Kadokawa Dwango 41,100 a 543,178 Scripps Networks Interactive, Cl. A 31,601 2,762,243 Time Warner 34,001 3,482,382 Videocon d2h, ADR 79,000 a 717,320 World Wrestling Entertainment, Cl. A 21,907 463,552 Pharmaceuticals, Biotechnology & Life Sciences - 2.1% Akorn 878 a 29,518 Allergan 8,573 2,163,225 Bio-Rad Laboratories, Cl. A 13,720 a 3,232,844 Dr. Reddy's Laboratories, ADR 19,900 728,141 PAREXEL International 29,982 a 2,624,025 VWR 16,154 a 533,082 Real Estate - 1.3% Care Capital Properties 2,932 c 71,013 Cheung Kong Property Holdings 156,000 1,263,251 Far East Consortium International 1,224,000 675,403 Global Logistic Properties 367,100 896,654 Great Eagle Holdings 127,000 696,721 New York 128,828 c 1,113,074 Sabra Health Care 3,850 c 89,320 Sun Hung Kai Properties 65,000 1,006,939 Retailing - 3.0% AutoZone 10,044 a 5,421,952 Cabela's 6,612 a 376,752 CarMax 24,822 a 1,644,458 Chow Tai Fook Jewellery Group 497,800 516,869 Home Depot 4,371 653,902 Hyundai Home Shopping Network 3,408 420,271 Luk Fook Holdings 157,000 576,881 Tiffany & Co. 36,050 3,443,136 Xiabuxiabu Catering Management China Holdings 656,000 b 656,773 Common Stocks - 60.8% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.0% ASML Holding 5,301 804,180 Broadcom 9,291 2,291,718 Himax Technologies, ADR 55,883 460,476 Infineon Technologies 16,467 358,389 Microchip Technology 29,230 2,339,569 NXP Semiconductors 56,082 a 6,187,527 STMicroelectronics 63,050 1,077,031 Software & Services - 5.2% Cognizant Technology Solutions, Cl. A 58,941 4,085,790 Convergys 19,019 455,885 Fuji Soft 17,300 496,662 Mobileye 80,284 a 5,081,977 MoneyGram International 2,107 a 34,386 Nuance Communications 166,338 a 2,877,647 Oracle 14,426 720,290 PTC 38,097 a 2,102,573 SAP 14,655 1,555,817 Total System Services 77,685 4,929,890 Verint Systems 24,419 a 968,213 Technology Hardware & Equipment - 3.7% Brocade Communications Systems 73,669 930,440 FLIR Systems 66,540 2,483,273 Genpact 28,100 814,900 Hexagon, Cl. B 19,043 941,088 Juniper Networks 68,663 1,919,131 Logitech International 21,946 797,768 NetApp 78,686 3,416,546 Palo Alto Networks 11,766 a 1,550,524 Samsung Electronics 491 1,057,424 Sinbon Electronics 137,000 335,745 Western Digital 26,836 2,284,280 Telecommunication Services - 1.4% Cellnex Telecom 74,465 b 1,674,876 Hikari Tsushin 5,700 623,021 PLAY Communications 66,017 a,b 675,638 SoftBank Group 10,100 820,679 T-Mobile US 4,903 a 302,319 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 60.8% (continued) Shares Value ($) Telecommunication Services - 1.4% (continued) VEON 505,058 2,065,687 Transportation - 3.4% CSX 55,553 2,740,985 FedEx 35,774 7,442,065 Norfolk Southern 31,195 3,511,933 Union Pacific 17,810 1,833,718 Utilities - 1.6% Atmos Energy 33,530 2,909,063 Calpine 11,488 a 165,197 Eni 79,823 1,263,387 NextEra Energy 19,345 2,826,111 Total Common Stocks (cost $247,938,391) Master Limited Partnerships - .2% Diversified Financials - .2% Fortress Investment Group, Cl. A 82,542 Energy - .0% Western Refining Logistics LP 4,645 Total Master Limited Partnerships (cost $778,579) Number of Options Purchased - .1% Contracts Value ($) Call Options - .0% Akorn, September 2017 @ $35 4,900 245 AT&T, August 2017 @ $40.5 14,000 840 CenturyLink, October 2017 @ $26 2,800 840 CenturyLink, October 2017 @ $27 7,300 1,387 CenturyLink, October 2017 @ $24 1,400 1,120 CenturyLink, October 2017 @ $25 3,600 1,692 CenturyLink, January 2018 @ $26 7,300 4,234 CenturyLink, January 2018 @ $30 3,800 608 CenturyLink, October 2017 @ $28 12,100 1,210 CenturyLink, January 2018 @ $23 4,500 7,088 CenturyLink, September 2017 @ $26 1,000 200 CenturyLink, September 2017 @ $27 3,500 350 CenturyLink, August 2017 @ $26 8,400 840 CenturyLink, September 2017 @ $25 5,600 2,240 CenturyLink, October 2017 @ $22 600 1,140 CenturyLink, October 2017 @ $23 1,400 1,715 Number of Options Purchased - .1% (continued) Contracts Value ($) Call Options - .0% (continued) CenturyLink, September 2017 @ $29 12,300 369 CenturyLink, September 2017 @ $30 10,200 204 Chicago Board Options Exchange Volatility Index, August 2017 @ $12 60,500 36,300 CLNSW 91517 C24, September 2017 @ $24 2,500 801 Discovery Communications, Cl. A, August 2017 @ $25 6,900 3,795 Discovery Communications, Cl. A, October 2017 @ $25 7,200 8,280 Ensco, Cl. A, September 2017 @ $6 16,600 3,320 Ensco, Cl. A, September 2017 @ $7 9,500 475 Ensco, Cl. A, August 2017 @ $5 7,600 3,040 Ensco, Cl. A, August 2017 @ $6 500 25 Ensco, Cl. A, September 2017 @ $85 24,200 726 Ensco, Cl. A, December 2017 @ $10 14,500 725 Ensco, Cl. A, January 2018 @ $8 2,600 585 Ensco, Cl. A, December 2017 @ $8 9,300 1,395 Ensco, Cl. A, December 2017 @ $9 9,400 940 Kennedy-Wilson Holdings, September 2017 @ $20 9,600 7,680 NXP Semiconductors, October 2017 @ $110 3,600 9,000 NXP Semiconductors, October 2017 @ $115 2,200 2,750 Rite Aid, August 2017 @ $5 100 23 Rite Aid, August 2017 @ $6 100 1 RLJ Lodging Trust, August 2017 @ $20 5,700 8,265 RLJ Lodging Trust, November 2017 @ $20 1,400 2,730 Scripps Networks Interactive, August 2017 @ $85 2,100 5,880 Sinclair Broadcast Group, November 2017 @ $40 1,400 630 Sinclair Broadcast Group, December 2017 @ $41 2,800 3,220 Sinclair Broadcast Group, September 2017 @ $45 3,600 1,080 T-Mobile US, November 2017 @ $75 6,600 1,452 T-Mobile US, November 2017 @ $70 3,600 2,466 Tribune Media, Cl. A, October 2017 @ $45 4,900 245 Vantiv, Cl. A, August 2017 @ $70 4,200 1,890 Put Options - .1% Becton, Dickinson and Company, September 2017 @ $195 2,800 7,000 Cabela's, September 2017 @ $55 2,800 5,740 Calpine, August 2017 @ $85 4,200 3,780 Hong Kong Hang Seng Index, December 2017 @ $254 400 19,922 Hong Kong Hang Seng Index, June 2018 @ $252 400 48,807 MoneyGram International, November 2017 @ $17.5 7,200 10,080 NASDAQ , December 2017 @ $565 200 28,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Number of Options Purchased - .1% (continued) Contracts Value ($) Put Options - .1% (continued) NeuroDerm, November 2017 @ $35 700 105 NeuroDerm, February 2018 @ $35 500 75 NVIDIA, September 2017 @ $130 1,700 2,210 Russell 2000 Index, September 2017 @ $136 4,300 43,344 S&P 500 Index, August 2017 @ $2,300 3,000 7,140 S&P 500 Index, June 2018 @ $2,400 1,000 91,000 S&P 500 Index, August 2017 @ $2,460 3,000 42,360 S&P 500 Index, June 2018 @ $2,150 1,200 49,560 S&P 500 Index, September 2017 @ $2,325 3,200 32,320 Scripps Networks Interactive, August 2017 @ $75 5,700 228 Vaneck Vectors Semiconductor ETF, August 2017 @ $78 1,400 378 Vaneck Vectors Semiconductor ETF, August 2017 @ $83 2,800 2,380 Vaneck Vectors Semiconductor ETF, August 2017 @ $85 2,800 3,780 Vaneck Vectors Semiconductor ETF, September 2017 @ $85 2,800 6,468 Total Options Purchased (cost $933,908) Total Investments (cost $249,650,878) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $3,749,068 or .83% of net assets. c Investment in real estate investment trust. Portfolio Summary (Unaudited) † Value (%) Capital Goods 5.7 Software & Services 5.2 Materials 5.2 Health Care Equipment & Services 5.1 Banks 4.8 Technology Hardware & Equipment 3.7 Transportation 3.4 Retailing 3.0 Semiconductors & Semiconductor Equipment 3.0 Consumer Durables & Apparel 2.5 Pharmaceuticals, Biotechnology & Life Sciences 2.1 Consumer Services 2.0 Media 2.0 Food, Beverage & Tobacco 1.8 Commercial & Professional Services 1.8 Diversified Financials 1.8 Utilities 1.6 Telecommunication Services 1.4 Real Estate 1.3 Household & Personal Products 1.2 Energy .7 Automobiles & Components .7 Insurance .6 Food & Staples Retailing .4 Options Purchased .1 † Based on net assets. See notes to financial statements. STATEMENT OF SECURITIES SOLD SHORT Dreyfus Select Managers Long/Short Fund July 31, 2017 (Unaudited) Common Stocks - 26.8% Shares Value ($) Automobiles & Components - 1.7% Autoliv 8,005 867,662 Automatic Data Processing 16,060 1,909,695 BorgWarner 23,155 1,082,265 Fiat Chrysler Automobiles 30,400 367,072 Ford Motor 145,055 1,627,517 General Motors 8,650 311,227 Tenneco Automotive 18,200 1,006,460 Yokohama Rubber 17,700 357,709 Banks - 1.2% Agriculural Bank of China 430,000 200,940 Banco Santander 24,000 163,680 Bank of America 8,950 215,874 Bank of China 400,000 197,163 Bank of Communications Co. 190,000 140,843 China CITIC Bank 295,000 191,485 China Construction Bank 211,000 175,590 China Merchants Bank 65,000 213,871 Citigroup 3,310 226,570 Commonwealth Bank of Australia 7,928 531,049 Erste Group Bank 6,800 282,669 Hang Seng Bank 21,900 476,648 Industrial And Commercial Bank of China 300,000 210,094 Intesa Sanpaolo 64,900 223,724 M&T Bank 1,650 269,198 Nordea Bank 18,800 237,276 OTP Bank 13,500 502,479 State Bank of India 11,613 557,192 Swedbank 12,000 313,310 UniCredi 2,050 40,382 Capital Goods - 2.3% Acuity Brands 7,650 1,550,272 AerCap Holdings 5,350 262,685 Air Lease 6,400 253,312 Atlas Copco 4,100 148,587 Boeing 930 225,488 Common Stocks - 26.8% (continued) Shares Value ($) Capital Goods - 2.3% (continued) DMG Mori 23,300 387,611 Eaton 3,130 244,923 Emerson Electric 4,000 238,440 Fluor 5,150 223,665 GATX 8,115 501,750 General Electric 15,500 396,955 HD Supply Holdings 6,500 211,185 Hitachi Construction Machinery 14,300 410,536 IDEX 1,850 215,599 Illinois Tool Works 3,450 485,449 Jacobs Engineering Group 4,780 252,002 PACCAR 8,045 550,680 Penta-Ocean Construction 90,200 537,543 Regal Beloit 6,500 541,775 Sensata Technologies Holdings 3,950 178,224 SKF 62,890 1,250,976 Spirit Aerosystems Holdings, Cl. A 5,740 346,868 Textron 5,940 291,832 The Middleby 3,260 426,017 Volvo 9,000 152,939 Wartsila 3,550 235,969 Commercial & Professional Services - .2% WageWorks 15,960 Consumer Durables & Apparel - 1.7% Carter's 12,500 1,084,125 D.R. Horton 9,680 345,479 Hasbro 10,965 1,160,974 Leggett & Platt 34,650 1,669,437 Mohawk Industries 1,060 263,929 NIKE, Cl. B 24,177 1,427,652 Whirlpool 8,850 1,574,238 Consumer Services - .7% Carnival 2,570 171,625 Dunkin' Brands Group 20,445 1,084,198 H&R Block 17,600 536,800 Restaurant Brands International 9,010 536,816 Sonic 32,670 772,972 STATEMENT OF SECURITIES SOLD SHORT (Unaudited) (continued) Common Stocks - 26.8% (continued) Shares Value ($) Diversified Financials - .2% Ameriprise Financial 1,480 214,422 Charles Schwab 5,500 235,950 China Galaxy Securities 150,000 132,317 CITIC Securities 65,000 131,984 Deutsche Bank 13,000 231,920 Morgan Stanley 3,600 168,840 Energy - .6% Dominion Resources 19,185 1,480,698 Ensco, Cl. A 25,959 137,323 Patterson 24,650 1,028,398 Exchange-Traded Funds - 5.1% Consumer Discretionary Select Sector SPDR Fund 18,294 1,671,340 Consumer Staples Select Sector SPDR Fund 32,961 1,823,403 Health Care Select Sector SPDR Fund 13,136 1,049,435 Industrial Select Sector SPDR Fund 17,972 1,227,667 iShares MSCI Hong Kong ETF 47,700 1,158,156 iShares MSCI Indonesia ETF 16,123 433,225 iShares MSCI Philippines ETF 18,500 673,770 SPDR S&P rust 38,685 9,546,297 Technology Select Sector SPDR Fund 84,136 4,809,214 VanEck Vectors Semiconductor ETF 9,110 782,002 Food & Staples Retailing - .6% Costco Wholesale 8,570 1,358,431 FamilyMart UNY Holdings 3,200 179,382 Wal-Mart Stores 12,814 1,024,992 Food, Beverage & Tobacco - 1.1% Ajinomoto 6,000 120,767 B&G Foods 29,860 1,082,425 General Mills 25,300 1,408,198 Hormel Foods 30,265 1,034,155 Maruha Nichiro 8,100 221,153 McCormick & Co. 9,340 890,102 Health Care Equipment & Services - .7% Abiomed 7,430 1,100,309 Becton Dickinson & Co. 3,395 683,753 Common Stocks - 26.8% (continued) Shares Value ($) Health Care Equipment & Services - .7% (continued) LivaNova 20,560 1,252,926 Household & Personal Products - .3% Church & Dwight 25,120 Materials - 1.2% Albemarle 12,680 1,468,344 China National Building Material Company 462,000 282,140 CSR 87,033 272,935 Martin Marietta Materials 1,050 237,752 Monsanto 3,046 355,834 Praxair 11,306 1,471,589 Scotts Miracle-Gro 11,250 1,079,887 Vulcan Materials 2,350 289,332 Media .0% Discovery Communications, Cl. A 8,787 Pharmaceuticals, Biotechnology & Life Sciences - .7% Bruker 18,860 540,905 Roche Holding 5,545 1,404,385 Takeda Pharmaceutical Company 5,200 275,082 United Therapeutics 8,795 1,129,278 Real Estate - 1.3% AvalonBay Communities 2,780 a 534,733 Boston Properties 3,450 a 417,139 CubeSmart 56,870 a 1,402,414 Daito Trust Construction 1,600 270,525 Host Hotels & Resorts 45,095 a 841,473 Kennedy-Wilson Holdings 51,671 1,038,587 Park Hotels & Resorts 43,055 1,159,471 Sunac China Holdings 124,000 330,209 Retailing - 2.5% Amazon.com 320 316,090 Big Lots 16,515 820,300 Canadian Tire 4,735 540,476 Genuine Parts 24,245 2,059,128 Home Depot 3,890 581,944 JB Hi-Fi 15,259 317,509 Lowe's Cos 3,200 247,680 STATEMENT OF SECURITIES SOLD SHORT (Unaudited) (continued) Common Stocks - 26.8% (continued) Shares Value ($) Retailing - 2.5% (continued) Priceline Group 150 304,275 Ross Stores 25,975 1,436,937 Target 14,345 812,931 The Children's Place 10,590 1,118,833 Tractor Supply 19,285 1,082,274 Ulta Beauty 5,855 1,470,835 Semiconductors & Semiconductor Equipment - .4% Intel 42,360 1,502,509 NVIDIA 1,930 313,644 Software & Services - 1.5% Accenture, Cl. A 11,847 1,526,131 Akamai Technologies 5,080 239,471 Alliance Data Systems 2,080 502,174 Aspen Technology 19,130 1,087,923 Autodesk 4,780 529,576 CA 4,350 135,024 FleetCor Technologies 3,480 529,169 International Business Machines 3,800 549,746 NTT Data 20,500 223,697 Oracle 8,050 401,936 salesforce.com 6,330 574,764 Vantiv, Cl. A 3,736 237,423 Technology Hardware & Equipment - .4% Brother Industries 28,100 718,781 NetApp 26,720 1,160,182 Telecommunication Services - .5% AT&T 42,139 1,643,421 CenturyLink 2,859 66,529 KDDI 13,500 357,567 Level 3 Communications 32 1,878 Transportation - .6% CH Robinson Worldwide 9,860 646,816 Deutsche Lufthansa 24,452 526,097 Keikyu 42,000 488,022 Keio 32,000 268,203 Common Stocks - 26.8% (continued) Shares Value ($) Transportation - .6% (continued) Kintetsu Group 70,000 268,584 Macquarie Infrastructure 6,200 470,022 Odakyu Electric Railway 13,000 257,653 Utilities - 1.3% CGN Power 1,329,000 364,119 Consolidated Edison 17,175 1,423,120 Duke Energy 16,640 1,416,397 Hawaiian Electric Industries 32,625 1,076,299 HK Electric Investments and HK Electric Investments 940,000 891,765 TOHO GAS 79,000 535,290 Total Common Stocks (proceeds $116,328,609) Master Limited Partnerships - .1% Diversified Financials - .1% The Blackstone Group 4,400 Transportation .0% Tesoro Logistics 2,336 Total Master Limited Partnerships (proceeds $254,093) Total Securities Sold Short (proceeds $116,582,702) ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt a Investment in real estate investment trust. STATEMENT OF SECURITIES SOLD SHORT (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Exchange-Traded Funds 5.1 Retailing 2.5 Capital Goods 2.3 Automobiles & Components 1.7 Consumer Durables & Apparel 1.7 Software & Services 1.4 Real Estate 1.3 Utilities 1.3 Materials 1.2 Banks 1.2 Food, Beverage & Tobacco 1.1 Pharmaceuticals, Biotechnology & Life Sciences .7 Consumer Services .7 Transportation .7 Health Care Equipment & Services .7 Energy .6 Food & Staples Retailing .6 Telecommunication Services .5 Technology Hardware & Equipment .4 Semiconductors & Semiconductor Equipment .4 Household & Personal Products .3 Diversified Financials .3 Commercial & Professional Services .2 Media .0 † Based on net assets. See notes to financial statements. STATEMENT OF FUTURES Dreyfus Select Managers Long/Short Fund July 31, 2017 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Futures Short Amsterdam Exchange Index 7 (864,953 ) August 2017 (4,845 ) CAC 40 10 Euro 92 (5,543,481 ) August 2017 102,302 DAX 5 (1,791,897 ) September 2017 68,266 DJ Euro Stoxx 50 386 (15,750,905 ) September 2017 391,473 FTSE 100 61 (5,883,339 ) September 2017 60,724 FTSE/MIB Index 11 (1,398,537 ) September 2017 (19,992 ) OMX Stockholm 30 Index 95 (1,817,917 ) August 2017 56,493 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Select Managers Long/Short Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities – Domestic Common Stocks † 193,568,421 - - Equity Securities – Foreign Common Stocks † 79,692,576 - - Master Limited Partnerships † 779,480 - - Other Financial Instruments: Futures †† 679,258 - - Forward Foreign Currency Exchange Contracts †† - 397,178 - Options Purchased 538,718 - - Swaps †† - 638,355 - Liabilities ($) Other Financial Instruments: Futures †† (24,837 ) - - ) Forward Foreign Currency Exchange Contracts †† - (1,198,302 ) - ) Options Written - (35,840 ) - ) Swaps †† - (728,227 ) - ) Securities Sold Short: Equity Securities – Domestic Common Stocks ††† (94,091,191 ) - - ) Equity Securities – Foreign Common Stocks ††† (4,287,572 ) - - ) Exchange-Traded Funds ††† (22,392,507 ) - - ) Master Limited Partnerships † (268,956 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. ††† See Statement of Securities Sold Short for additional detailed categorizations. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus Select Managers Long/Short Fund July 31, 2017 (Unaudited) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Goldman Sachs International Canadian Dollar, Expiring 8/1/2017 24,139 19,221 19,362 141 Euro, Expiring 8/1/2017 121,925 143,397 144,335 938 Polish Zolty, Expiring 8/1/2017 342,002 94,565 95,113 548 Morgan Stanley Capital Services British Pound, Expiring 8/16/2017 774,000 1,005,089 1,021,799 16,710 8/31/2017 25,733 33,984 33,991 7 Canadian Dollar, Expiring 9/15/2017 1,100,000 817,961 882,885 64,924 9/20/2017 113,000 87,931 90,702 2,771 Danish Krone, Expiring 8/16/2017 2,731,000 424,515 435,135 10,620 Euro, Expiring 8/1/2017 191,932 225,579 227,208 1,629 8/16/2017 6,068,000 7,086,160 7,189,814 103,654 9/15/2017 2,000,000 2,266,776 2,373,701 106,925 9/20/2017 389,000 444,360 461,803 17,443 Hong Kong Dollars Expiring 8/1/2017 9,754,463 1,249,072 1,248,843 (229 ) Japanese Yen, Expiring 8/2/2017 171,356,973 1,550,321 1,554,329 4,008 Singapore Dollar, Expiring 8/2/2017 695,381 512,516 513,140 624 Swedish Krona, Expiring 8/16/2017 20,209,000 2,498,965 2,505,470 6,505 9/20/2017 3,414,000 393,393 424,105 30,712 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS (Unaudited) (continued) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Morgan Stanley Capital Services (continued) Swiss Franc, Expiring 8/16/2017 301,000 311,767 311,615 (152 ) 9/15/2017 5,400,000 5,642,311 5,601,513 (40,798 ) Sales: Morgan Stanley Capital Services British Pound, Expiring 8/31/2017 753,562 984,518 995,385 (10,867 ) Canadian Dollar, Expiring 9/20/2017 970,000 736,826 778,592 (41,766 ) Danish Krone, Expiring 8/1/2017 615,794 97,334 98,021 (687 ) 8/16/2017 16,486,000 2,581,020 2,626,745 (45,725 ) Euro, Expiring 8/2/2017 968,354 1,145,621 1,146,334 (713 ) 8/16/2017 13,694,000 15,665,200 16,225,661 (560,461 ) 9/20/2017 4,937,000 5,552,889 5,860,987 (308,098 ) Japanese Yen, Expiring 8/3/2017 9,537,298 86,294 86,510 (216 ) Polish Zolty, Expiring 9/20/2017 2,389,000 654,686 664,395 (9,709 ) Swedish Krona, Expiring 8/1/2017 4,672,008 575,286 578,663 (3,377 ) 8/2/2017 14,340,961 1,776,168 1,776,234 (66 ) 8/16/2017 72,356,000 8,802,988 8,970,549 (167,561 ) 9/20/2017 3,414,000 416,228 424,105 (7,877 ) Swiss Franc, Expiring 8/3/2017 323,794 335,100 334,861 239 8/16/2017 5,693,000 5,922,547 5,893,767 28,780 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF SWAP AGREEMENTS Dreyfus Select Managers Long/Short Fund July 31, 2017 (Unaudited) OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Receive 737,282 3I GROUP ITG 1/0/1900 13,011 Receive 488,022 BUNZL ITG 1/0/1900 5,596 Receive 494,564 Burberry Group ITG 11/21/2016 16,186 Morgan Stanley Receive 1,215,456 Accor Capital Services 1/0/1900 (33,190 ) Morgan Stanley Receive 784,281 ADP Capital Services 1/0/1900 35,128 Morgan Stanley Receive 1,491,277 Airbus Group Capital Services 11/21/2016 (67,103 ) Morgan Stanley Receive 1,330,231 ALLIED IRISH BANK Capital Services 1/0/1900 10,328 Morgan Stanley Receive 622,030 Ashtead Group Capital Services 11/21/2016 17,006 Morgan Stanley Receive 577,919 AXA Capital Services 11/21/2016 36,526 B&M EUROPEAN Morgan Stanley Receive 615,161 VALUE RETAIL Capital Services 1/0/1900 498 Banco Santander, Morgan Stanley Receive 1,628,534 ADR Capital Services 11/17/2017 (9,706 ) Morgan Stanley Receive 839,242 BERENDSEN Capital Services 1/0/1900 69,764 Morgan Stanley Receive 1,499,510 BNP Paribas Capital Services 11/17/2017 40,143 Morgan Stanley Receive 949,430 Carnival Capital Services 1/0/1900 32,186 Morgan Stanley Receive 584,792 Credit Agricole Capital Services 11/17/2017 26,317 Morgan Stanley Receive 746,890 CRH Capital Services 11/17/2017 (84,123 ) Morgan Stanley Receive 487,440 CRH Capital Services 11/17/2017 (31,007 ) Morgan Stanley Receive 507,903 DS SMITH Capital Services 1/0/1900 5,195 Morgan Stanley Receive 1,004,364 EIFFAGE Capital Services 1/0/1900 49,727 EUROFINS Morgan Stanley Receive 864,744 SCIENTIFIC Capital Services 1/0/1900 3,722 Morgan Stanley Receive 550,762 IMI PLC Capital Services 1/0/1900 (18,958 ) Morgan Stanley Receive 378,160 Imperial Brands Capital Services 11/21/2016 (47,238 ) INTERCONTINENTAL Morgan Stanley Receive 496,252 HOTELS GROUP Capital Services 1/0/1900 4,418 Morgan Stanley Receive 392,535 IPSEN Capital Services 1/0/1900 4,077 KENNEDY WILSON EUROPE REAL Morgan Stanley Receive 1,784,557 ESTATE Capital Services 1/0/1900 112,251 STATEMENT OF SWAP AGREEMENTS (Unaudited) (continued) OTC Total Return Swaps (continued) Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Morgan Stanley Receive 707,766 Kering Capital Services 11/17/2017 12,891 Morgan Stanley Receive 591,006 LINDE Capital Services 1/0/1900 (7,581 ) Morgan Stanley Receive 933,746 Lloyds Banking Group Capital Services 11/21/2016 (1,601 ) LVMH Moet Hennessy Morgan Stanley Receive 1,463,910 Louis Vuitton Capital Services 11/17/2017 (5,668 ) Morgan Stanley Receive 607,273 NEX GROUP Capital Services 1/0/1900 183 Morgan Stanley Receive 702,649 OCADO GROUP Capital Services 1/0/1900 47,249 Morgan Stanley Receive 1,508,493 Pernod Ricard Capital Services 11/21/2016 19,347 Morgan Stanley Receive 953,016 RELX Capital Services 1/0/1900 (101 ) Morgan Stanley Receive 447,970 RYANAIR HOLDINGS Capital Services 1/0/1900 (15,894 ) Morgan Stanley Receive 626,650 Safran Capital Services 11/21/2016 (4,257 ) Morgan Stanley Receive 1,535,544 Schneider Electric Capital Services 11/17/2017 (55,932 ) Morgan Stanley Receive 752,796 Sky Capital Services 1/0/1900 (5,398 ) Morgan Stanley Receive 839,153 Smith & Nephew Capital Services 11/21/2016 (15,660 ) Morgan Stanley Receive 594,283 Thales Capital Services 11/21/2016 (12,614 ) Morgan Stanley Receive 614,251 THE WEIR GROUP Capital Services 1/0/1900 (18,208 ) Morgan Stanley Receive 506,399 Unilever Capital Services 1/0/1900 (10,328 ) Morgan Stanley Receive 1,570,109 Vinci Capital Services 11/17/2017 70,361 Morgan Stanley Receive 1,061,962 Vivendi Capital Services 11/21/2016 (14,358 ) Morgan Stanley Receive 1,448,537 Vodafone Group Capital Services 11/21/2016 (6,587 ) Morgan Stanley Receive 298,962 WORLDPAY GROUP Capital Services 1/0/1900 678 Morgan Stanley Pay 455,349 CUSTOM THAI BANKS Capital Services 1/0/1900 (7,394 ) Morgan Stanley Pay 533,505 ELIS Capital Services 1/0/1900 (44,913 ) Ms Canada Financial Morgan Stanley Pay 2,757,238 Short Capital Services 3/1/2017 (147,934 ) MSCI DAILY TR GROSS EMERGING Morgan Stanley Pay 460,301 MARKET Capital Services 1/0/1900 (21,030 ) SGX MSCI INDONESIA Morgan Stanley Pay 441,939 AUG Capital Services 1/0/1900 (1,901 ) SIAM COMMERCIAL Morgan Stanley Pay 284,313 BANK Capital Services 1/0/1900 5,567 STRAITS TIMES Morgan Stanley Pay 408,702 INDEX Capital Services 1/0/1900 (23,719 ) OTC Total Return Swaps (continued) Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) TAIWAN STOCK EXCHANGE FUTURE Morgan Stanley Pay 678,967 AUG Capital Services 1/0/1900 (6,897 ) Morgan Stanley Pay 281,389 ZODIAC AEROSPACE Capital Services 1/0/1900 (8,927 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. The fund is liable for any dividends payable on securities while those securities are in a short position. Dividends declared on short positions are recorded on the ex-dividend date and recorded as an expense in the Statement of Operations. The fund is charged a securities loan fee in connection with short sale transactions which is recorded as interest on securities sold short in the Statement of Operations. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in the values of interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the NOTES obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. NOTES Swap Agreements: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap agreements in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreements term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap agreements. Total Return Swaps : Total return swaps involve commitments to pay interest in exchange for a market-linked return based on a notional principal amount. To the extent the total return of the security or index underlying the transaction exceeds or falls short of the specific reference entity, the fund either receives a payment from or makes a payment to the counterparty, respectively. Total return swaps are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the funds exposure to the counterparty. At July 31, 2017, accumulated net unrealized appreciation on investments was $20,468,999, consisting of $30,055,072 gross unrealized appreciation and $9,586,073 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Yield Enhancement Strategy Fund July 31, 2017 (Unaudited) Registered Investment Companies - 99.2% Shares Value ($) Domestic Fixed Income - 90.3% BNY Mellon Corporate Bond Fund, Cl. M 3,380,504 a 44,014,167 BNY Mellon Municipal Opportunities Fund, Cl. M 10,019,714 a,b 131,057,865 Dreyfus Floating Rate Income Fund, Cl. Y 7,945,403 a 96,536,647 Dreyfus High Yield Fund, Cl. I 21,948,032 a,b 139,589,481 Foreign Fixed Income - 8.9% Dreyfus Emerging Markets Debt U.S. Dollar Fund, Cl. Y 1,081,490 a 13,680,843 Dreyfus Global Dynamic Bond Fund, Cl. Y 2,219,082 a 27,050,614 Total Investments (cost $451,847,925) % Cash and Receivables (Net) .8 % Net Assets % a Investment in affiliated mutual fund. b The fund's investment in the BNY Mellon Municipal Opportunities Fund and Dreyfus High Yield Fund represents 28.8% and 30.6%, respectively, of the fund's net assets. BNY Mellon Municipal Opportunities Fund seeks to provide total return (consisting of capital appreciation and current income) and Dreyfus High Yield Fund seeks to maximize total return consisting of current income exempt from federal income tax and capital appreciation. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 90.3 Mutual Funds: Foreign 8.9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Yield Enhancement Strategy Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Registered Investment Companies 451,929,617 - - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2017, accumulated net unrealized appreciation on investments was $81,692, consisting of $3,635,678 gross unrealized appreciation and $3,553,986 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BNY Mellon Funds, Inc. By: /s/ Bradley J.
